THE COURT.
In November of 1940, this cause was placed on the calendar, and heard on November 25th. The appellant’s opening brief was then long overdue under rule II, section 15. At that time, counsel for appellant stated Jfchat he was engaged in trial work and requested an extension. The court granted appellant thirty days to file the opening brief. In spite of frequent requests from the clerk's office, the brief has not yet been filed. Since the filing of the reporter’s transcript on October 21, 1940, appellant has had over four months to file his brief. Under such circumstances, and counsel for appellant not appearing in opposition to the motion, this court is entitled to presume that the appeal has not been prosecuted in good faith. Under authority of rule V, section 1, the appeal is dismissed for lack of prosecution by appellant.